875 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mitchell Jerome HEARD, Plaintiff-Appellant,v.Warden SCOTT;  Deputy Jamrog;  A.R.U.M. Cotton;  R.U.M.Rowe;  A.R.U.M. Schnarrs, Defendants-Appellees.
No. 88-1923.
United States Court of Appeals, Sixth Circuit.
May 24, 1989.

1
Before WELLFORD and MILBURN, Circuit Judges, and ANN ALDRICH, District Judge.*

ORDER

2
Plaintiff, Mitchell Jerome Heard, appeals a judgment of the district court which dismissed his civil rights action.  He now moves for the appointment of counsel.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Eastern District of Michigan.  As the basis of his claim for both injunctive relief and monetary damages, he alleged that defendants, all of whom were either supervisory officials or employees at the Jackson State Prison, had:  1) interfered with his right to access to the courts by limiting his use of the law library and denying his request for free postage and copying;  2) subjected him to cruel and unusual punishment by failing to provide him with soap for a 90 day period;  and 3) refused to provide him with prompt medical care after he sustained an injury to his lip.  In addition, plaintiff pleaded a claim for assault and battery based upon state law.  After review of the pleadings filed in regard to defendants' motion for summary judgment, however, the district court concluded that plaintiff could not prevail upon any of those claims and dismissed the complaint.  Subsequent to the denial of his motion for reconsideration, plaintiff filed this appeal.


4
Based upon a careful examination of the record, this court concludes that the district court did not err in granting defendants' motion for summary judgment and dismissing the complaint.  Accordingly, the motion for appointment of counsel is denied and the district court's final judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation